Citation Nr: 1036789	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low back 
injury.

2.  Entitlement to service connection for migraine headaches, to 
include as secondary to a cervical spine fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1982 to May 1985.

These matters were originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran testified at a Travel 
Board hearing before the undersigned in September 2005.  A 
transcript of this hearing is of record.  In a June 2007 
decision, the Board denied service connection for residuals of a 
low back injury and migraine headaches.  (The Board also granted 
entitlement to a 20 percent rating for the Veteran's residuals of 
a cervical spine injury as of January 11, 2002.)  The appellant 
appealed the denials to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, the Court issued an 
order that granted a Joint Motion by the parties, vacated the 
Board's June 2006 decision with respect to the issues at hand, 
and remanded the matters to the Board for development and 
readjudication consistent with the instructions in the Joint 
Motion.  This case was most recently before the Board in June 
2009 when it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current low back disability that 
began during service, within one year of discharge from service 
or is due to an event or injury sustained during service.

3.  The Veteran is not diagnosed as having a migraine headache 
disorder.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1133 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Migraine headaches were not incurred in or aggravated by 
active service, nor are migraine headaches proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the matters being 
addressed herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claims of service connection for decided herein, 
the Veteran was provided with VCAA notice in September 2002, 
September 2005, February 2006, March 2006, April 2006  and 
September 2009 letters from the RO that explained what the 
evidence needed to show to substantiate the claims.  The letters 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but that 
it was the Veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Furthermore, the March 2006, April 2006 
and September 2009 letters provided the Veteran notice regarding 
ratings and effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He had ample time to respond 
to this letter or supplement the record.  Thereafter, the claims 
were readjudicated.  See July 2010 Supplemental Statement of the 
Case (SSOC).  Neither the Veteran nor his representative alleges 
that notice has been less than adequate for these issues.

Regarding VA's duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs) and available post-service 
treatment records.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  The Board also 
finds that VA has complied with the VCAA's duty to assist by 
aiding the Veteran in affording him physical examinations, 
obtaining medical opinions as to the etiology of disabilities, 
and by affording him the opportunity to give testimony before an 
RO hearing officer in April 2004 and before the Board in 
September 2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and are 
associated with the Veteran's claims file.  

In the Joint Motion endorsed by the Court's August 2008 Order, it 
was agreed that remand was indicated pursuant to Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court held that a remand was 
necessary because of the RO's failure to follow the Board's 
directives in a prior remand.  The Joint Motion notes that the 
Board remanded the Veteran's claim in January 2006 and instructed 
the RO to obtain copies of all available medical records that the 
Veteran identified as treatment for his disabilities since July 
2005.  In February 2006, the Veteran submitted a signed VA Form 
21-4142 (Authorization and Consent to Release Information) 
authorizing VA to obtain treatment records held by CNC for the 
period from January 2006 to the present.  The Joint Motion states 
that the Appeals Management Center (AMC) requested the records 
from CNC in April 2006, but did not specify any treatment dates.  
(The Board notes at this point that while an April 4, 2006, 
letter from the AMC to CNC did not specify any treatment dates, 
the attached VA Form 21-4142 from the Veteran did contain the 
dates of treatment.  Moreover, a second request for treatment 
records from the AMC issued on April 21, 2006, does specify the 
treatment dates in the letter as well as in the attached VA Form 
21-4142.)  The Joint Motion further notes that CNC did not 
respond to the records request, a fact of which the Veteran was 
not informed.

In compliance with the Court's Order, the Board remanded the case 
in June 2009 with instruction to the RO/AMC to undertake 
development (with the Veteran's assistance) to obtain the 
Veteran's treatment records from CNC dated from July 2005 to the 
present.  If efforts to obtain the records were unsuccessful, the 
RO/AMC was to so inform the Veteran and his representative and 
request them to provide the outstanding evidence.  (The Board 
notes that a VA Form 21-4142 expires 180 days after it is signed, 
so a consent form executed in 2006 would no longer be valid and 
another release would be needed to obtain these private records.)  

The RO thereafter sent the Veteran and his representative letters 
in September 2009 asking him to submit treatment records from 
CNC.  In the alternative, if he wished the RO to obtain the 
records on his behalf, he was to provide authorization to enable 
the RO to obtain records from CNC, or any other relevant 
provider.  VA Form 21-4142 was enclosed in the letter.  The 
Veteran did not submit any treatment records from CNC or a signed 
release for the records.  The AMC so notified the Veteran and his 
representative in the July 2010 SSOC.  The Board finds the RO/AMC 
has complied with the Board's remand directives.

The duty to assist in the development of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he or she cannot passively wait for it in 
circumstances where he or she may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this case, the RO has made 
numerous attempts to obtain the records from CNC.  No further 
notice or assistance to the claimant is required under VA's duty 
to assist in developing a claim if the record on appeal 
demonstrates the futility of any further evidentiary development 
and that there is no reasonable possibility that further 
assistance would assist the claimant in substantiating his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d (Fed. 
Cir. 2002); Delacruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran advised VA in March 2005 that he did not have 
additional evidence to identify or submit to substantiate his 
claims. Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and that 
no further action is necessary to meet the requirements of the 
VCAA.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, because the Veteran was discharged from 
service in May 1985, the evidence must show that degenerative 
arthritis of the lumbar spine manifest to a degree of ten percent 
by May 1986 in order for service connection to be granted for a 
low back disability based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension of a 
presumptive period.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis in Allen.  The revised 38 C.F.R. § 3.310 
provides, in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence establishing 
a baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
Although the RO did not consider this amendment, the veteran will 
not be prejudiced by the Board's consideration in the first 
instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen.

Background

The Veteran contends that he injured his low back in a motor 
vehicle accident during service, the same accident in which he 
injured his neck and was granted service-connection benefits.  He 
testified before both an RO hearing officer and the Board that he 
did not get treatment for his low back during service because his 
neck injury was much worse than the low back injury.  The Veteran 
further testified before the Board that his low back pain got 
worse shortly after discharge from service, but he was able to 
pass physical examinations for employment in law enforcement.

The Veteran avers that he began having migraine headaches shortly 
after his in-service motor vehicle accident.  He testified before 
the RO hearing officer that they started when he was returned to 
full duty and had to wear head gear for extended periods of time.  
The Veteran seeks service connection for migraines as secondary 
to his service-connected neck injury.

The Veteran's STRs show that he was treated in July 1984 for neck 
pain following a motor vehicle accident.  He was determined to 
have an avulsion fracture at the C4-C6 levels with no 
displacement of the spinous processes.  The Veteran was 
prescribed a collar neck brace and returned to full duty.

The Veteran has provided varied renditions of alleged in-service 
treatment following a 1984 motor vehicle accident ranging from 
in-patient treatment for one week to the need to wear a body cast 
for six months; at different times, he has described the need for 
a body cast for six weeks, four and one-half months and six 
months.  The STRs, however, include no evidence of a low back 
disability during service and no evidence of the Veteran being 
treated as an in-patient with the use of a body cast of any kind.  
There is also no evidence of a migraine disability or even 
complaints of headaches during service.  The Veteran's discharge 
examination shows that there were no sequelae with respect to his 
neck injury.

The first evidence of low back pain is dated in 2003 although 
there is evidence of chiropractic treatment for neck pain and the 
general statement of joint pain in 1993.  The first evidence of 
headaches is dated in January 1991 when the Veteran was 
determined to have severe headaches; a diagnosis of migraines was 
not made then or ever.  Post-service treatment records do not 
contain an opinion that low back pain or headaches began during 
service.  It is important to note that simply having a medical 
professional report history as provided by a patient does not 
transform the history into a medical opinion.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Veteran underwent VA examination in December 2003 and was 
found to have degenerative disc disease of the lumbar spine.  
Upon VA orthopedic examination in January 2007, the Veteran was 
again found to have degenerative disc disease of the lumbar 
spine.  Following this examination, the examiner reviewed the 
Veteran's claims folder, including pertinent medical evidence, 
and opined that it was less likely than not that current low back 
pathology was a residual of the 1984 motor vehicle accident 
because there was no mention of a low back injury at the time of 
the 1984 accident and there was no evidence of medical treatment 
for many years thereafter.

The Veteran underwent VA neurologic examination in December 2006 
and was found to have no neurologic abnormalities.  A diagnosis 
of migraines was not rendered and the examiner specifically 
reported that the Veteran's complaints of headaches were 
nonspecific and fit criteria for a diagnosis of tension 
headaches.  The examiner opined that it was highly unlikely that 
there was a relationship between current spine complaints and the 
old avulsion fracture.  The examiner went on to say that the 
Veteran's headaches were in no way related to the in-service 
fracture.




Analysis

Following a complete review of the evidence, including the 
Veteran's various accounts of in-service treatment for a back 
injury with compressed vertebra being fused together, the Board 
finds that service connection cannot be granted for either a low 
back disability or for a migraine disorder.  

With respect to the low back complaints, the Board finds that 
there is no evidence of a back disability during service or 
within one year of discharge from service.  Additionally, the 
only medical opinion related to the Veteran's low back complaints 
clearly reflects that it is unlikely that current complaints are 
products of the in-service motor vehicle accident.

The Board appreciates the Veteran's contention that the in- 
service injury to his neck was so severe that his back injury was 
overlooked, but finds it implausible for a back injury to go 
undetected for so many years. The Veteran's account regarding the 
onset of his low back symptomatology is simply not credible. It 
is of interest to point out that the Veteran testified before the 
Board that he was a corrections officer upon discharge from 
service and became a law enforcement officer in 1993, passing 
physicals for each job and having no indication of low back 
disability.  Accordingly, the Board finds no continuity of 
symptomatology from the time of the in-service motor vehicle 
accident and the time of the Veteran making his first complaints 
of low back pain in a treatment setting.  Consequently, service 
connection for a low back injury is denied on a direct basis and 
on a presumptive basis.

Turning to the Veteran's contention that he has a migraine 
disorder as a consequence of his neck injury, the Board points 
out that pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent 
a disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Therefore, because 
the medical evidence does not include a diagnosis of a migraine 
disorder, service connection must be denied as there is no 
disability for which compensation may be awarded.  The Veteran 
has only periodically complained of headache pain and is not 
shown to have a disability associated with headaches related to 
his period of service or to his service-connected neck 
disability.  Consequently, service connection for migraines is 
denied on a direct and on a secondary basis.


ORDER

Service connection for residuals of a low back injury is denied.

Service connection for migraine headaches is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


